Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (US 4661182) in view of Japanese Patent 2014-025271 for the same reasons as expressed in paragraph 3 of the Office action dated December 24, 2020.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Song et al (US 2007/0116903) for the same reasons as expressed in paragraph 4 of the Office action dated December 24, 2020.
Response to Arguments
Applicant's arguments filed May 24, 2020 have been fully considered but they are not persuasive.
The applicant essentially argues that none of the prior art taught or suggested the invention which included a repair body having a transparent base 
Initially, it should be noted that the rejection of the claims was essentially based upon the reference to Lerner who clearly expressed the use of a transparent base material bearing adhesive on one side and a paint layer which was the same paint as the substrate being repaired on the opposite side. The reference makes no reference to the use of a clear top layer over the paint layer and the reference did not expressly recite that the adhesive was transparent as well. Japanese Patent ‘271 taught the use of a clear top layer disposed directly over a paint layer in a repair substrate material as well as the use of a transparent adhesive layer (see paragraph [0025] for the transparent layer 6 and paragraph [0024] for the transparent layer 5 both disposed over the paint layer 4 which was colored as described at paragraph [0023] and paragraph [0036] for the use of transparent adhesive material 19 on the back of the base). Clearly, provision of the clear top coat layers would have provided the surface color layer with protection and it would have been obvious to those skilled in the art to provide the top coat which was transparent in Lerner over the paint layer therein. Additionally, one would have known to employ transparent adhesive in order to hide the effects of the repair in the finished assembly if the adhesive exudes from under the repair structure, see paragraph [0036] of Japanese Patent ‘271. Applicant is advised that one cannot show nonobviousness by attacking references individually where a combination of references have been applied. Additionally, applicant is advised that the motivation to provide the requisite transparent layers over the paint layer (to protect the finish of the paint layer for instance) as well as to use an adhesive which was transparent for the structure in Lerner have been clearly spelled out and there appears to be ample motivation to make the combination. It should also be noted that the in Japanese Patent ‘271, whether the release layer 2 is transparent or not is immaterial as it is not present when the repair laminate is attached to the substrate to repair the same. Additionally, the applicant does not address the teachings of Lerner at all, and as such it is clear applicant agrees with the Office interpretation of the reference. To provide Lerner with transparent adhesive as well as transparent layers (clear coat) over the paint layers would have been obvious in light of the teachings of Japanese Patent ‘271 and applicant has failed to reversible error in the rejection.
With respect to Song, the applicant essentially argues that the reference failed to teach or make up for the deficiencies of the other references. As noted above, there are no such deficiencies. Additionally, Song clearly expressed that the use of polyimide as the base substrate material and that such materials are known alternative materials to those suggested by Lerner. 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746